SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2012 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of theEnglish translation of the Financial Statements for the fiscal year ended on June 30, 2012 andJune 30, 2011 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: ALTO PALERMO S.A. (APSA) Free translation of the Consolidated Financial Statements For the fiscal years beginning on July 1, 2011 and 2010 and ended June 30, 2012 and 2011 ALTO PALERMO S.A. (APSA) Annual Report and Consolidated Financial Statements For the fiscal years beginning on July 1, 2011 and 2010 and ended June 30, 2012 and 2011 Annual Report For the fiscal years beginning on July 1, 2011 and 2010 and ended June 30, 2012 and 2011 ALTO PALERMO S.A. (APSA) Annual Report Table of Contents 1. Corporate Profile 2. Letters to Shareholders 3. Macroeconomic Context 4. Business Strategy 5. Fiscal Year Summary 6. Description of Business 7. Financial Summary 8. Management Discussion and Analysis of the Company`s Results of Operations and Financial Resources 9. Board of Directors and Senior Management 10. Stock Exchange Information on APSA 11. Prospects for the Coming Fiscal Year 12. Corporate Governance Report 13. Financial Statements 1 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report 1. Corporate Profile Alto Palermo S.A. (APSA), (“APSA”), (formerly, Sociedad Anónima Mercado de Abasto Proveedor (SAMAP) and alternatively “Alto Palermo S.A.”, “APSA”, “we” or “the Company”, is an Argentine real estate company mainly engaged in the ownership, lease, management, development, operation and purchase of shopping centers which has a major position in the market. Our main purpose is to own, purchase, develop, lease, manage and operate shopping centers. Furthermore, we are one of the most important owners and managers of shopping centers in Argentina in terms of gross leasable area and number of shopping centers. As of the end of the fiscal year, we owned and/or operated thirteen shopping centers in Argentina, six of which are located in the metropolitan area of Buenos Aires, two in the Gran Buenos Aires area, and five in the provinces of Córdoba, Mendoza, Salta and Santa Fe. We also own various properties for future development in Buenos Aires and other major cities in other provinces of Argentina. Besides, our interest in the Consumer Financing business has shrunk considerably in the course of this fiscal year because on September 1, 2011, we ceased all financial statements consolidation procedures involving Tarshop S.A. in view of the sale of 80% of this company’s capital stock to Banco Hipotecario. Hence, it is only the entire capital stock of Apsamedia S.A. that we still have in our portfolio. Apsamedia is a small Consumer Financing company that carries a residual loan portfolio set to progressively decrease in the future. APSA was organized in 1889 under the name “Sociedad Anónima Mercado de Abasto Proveedor (SAMAP)”, and, until 1984, we led the main fresh produce market in the City of Buenos Aires. Our most important asset during that period was the historic Mercado de Abasto building which served as the location of the market from 1889 to 1984, when we largely ceased its operations. Since the date the Company was acquired by IRSA, in 1994, we have grown through a series of acquisitions and development projects that ended in a corporate reorganization from which our current corporate name and organization structure derive. In April 1997, we merged with fourteen of our subsidiaries, including Alto Palermo S.A., and subsequently changed our name from Sociedad Anónima Mercado de Abasto Proveedor (SAMAP) to Alto Palermo S.A. (APSA). As of June 30, 2012, our main shareholder is IRSA: after exercising the option to purchase the total shareholding of Parque Arauco S.A. (“Parque Arauco”) for a price of US$126 million, IRSA became the shareholder of 95.61% of APSA’s capital stock. The Company’s shares are traded on the Buenos Aires Stock Exchange and the NASDAQ in the United States. 2 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report 2. Letter to Shareholders Dear Shareholders, Fiscal year 2012 has brought about highly favorable results for the Company, underpinned by the great performance of our 13 shopping centers. The Company’s revenues reached Ps.923.6 million, 7.8% higher than in the previous period, whereas EBITDA stood at Ps.711.9 million and net income was Ps.327.8 million. At country level, 2012 continued to exhibit satisfactory economic indicators, as activity levels reached a growth rate higher than 7%, driven again by consumption and higher purchasing power. These conditions favored retail sales in general and shopping center sales in particular. In this scenario, our business remains solid. Our tenants’ sales totaled Ps.9,966.4 million, representing a 28.3% increase compared to 2011; we improved our portfolio’s occupancy, which stood at 98.4%, and revenues from this segment reached Ps.882.3 million (30.3% higher than in the previous fiscal year). EBITDA from this segment reached Ps.697.2 million, whereas the EBITDA/revenue margin was 79%. During this year we added to our portfolio La Ribera Shopping by acquiring 50% of Nuevo Puerto Santa Fe, the company that owns this shopping center and is concessionaire of the land where it is built. La Ribera Shopping comprises approximately 7,710 square meters of gross leasable area and 50 stores and is located in Dock I of the City of Santa Fe’s harbor. In this way, APSA started to operate its thirteenth shopping center, as part of its expansion strategy to the provinces in the interior of Argentina. After almost one year of operations, we have made an important change in the shopping center’s tenant mix, increased occupancy from 96.5% upon takeover to our current 98.7%, and we have also achieved an improvement in sales and rent/sqm levels. Growth expectations for the next fiscal year are highly promising, as we trust in the tenant redistribution made and the shopping center’s maturing process. In December 2011 we started the works for rearranging the retail store mix in our Soleil Factory shopping center located in Gran Buenos Aires, purchased by the Company in July 2010 with the aim of positioning it as the first Premium Outlet in Argentina. This has been one of the cases in which our management has shown its vast experience and operating capacity, as may be seen by the significant improvement in results achieved after two years of operations. Our tenants’ invoicing reached Ps.254.1million in 2012, 24.5% higher than the invoicing recorded upon taking over possession. We expect to continue restyling works in the shopping center and to build 6 additional cinema screens, which will attract more public and sales, optimizing this shopping center’s performance. Also in December 2011 we started to develop our “Arcos” project located in the neighborhood of Palermo, Autonomous City of Buenos Aires. This project consists of an urban space offering a variety of premium brands in an open-air environment. This new shopping center is expected to open in the spring of 2013, and it will add approximately 13,000 square meters of gross leasable area and 70 stores to APSA’s portfolio, featuring its fourteenth shopping center. We hope that this new proposal, which also introduces a cultural space in the retail concept, will achieve the success of our latest developments, such as Dot Baires Shopping, which already ranks N° 3 in our portfolio in terms of sales and aspires to position itself even better as it progresses in its maturing process. On the other hand, we continue working on the development of a new shopping center in the City of Neuquén. We hope to have suitable business, financial and governmental conditions for speeding up progress in this development during the next fiscal year. In addition, during this fiscal year we purchased two land reserves that have the permits required and suitable features for developing shopping centers in the future. One of the reserves is a 115 hectare plot located in the District of Luján, whereas the other one comprises 50% of the stock capital of Quality Invest S.A. (formerly held by our controlling company, IRSA Inversiones y Representaciones Sociedad Anónima) which is owner of the Nobleza Piccardo industrial plant, located in the District of San Martín. We have reserves for future developments in the City of Paraná, the City of Tucumán and the neighborhood of Caballito, Autonomous City of Buenos Aires. In addition, in various of our shopping centers we have the chance to increase their footage. We are studying the best timing for launching these and other new projects, as our management team’s vision is focused on the growth and development of this industry. In connection with sales and developments, we started to deliver possession to the purchasers of the units sold in the Condominios del Alto II development in the City of Rosario, adjacent to our shopping center in that city. As part of our strategy, we purchase lands close to our shopping center developments so as to leverage on the enhancement and appreciation that these lands gain. During this year, we paid cash dividends to our shareholders for $295,054,600, equivalent to an amount of Ps.0.2334 per share. We have been recently awarded the Fortuna prize in the category Best Real Estate Company as a result of our business performance. The Fortuna magazine, owned by Perfil publishing house, has been awarding this prize for 8 years in Argentina and for almost 40 years in Brazil. It is a valuable recognition to our work as a company in the consolidation of the best commercial real estate portfolio. We expect that in fiscal year 2013 APSA will continue to consolidate itself as the leading shopping center company in Argentina, adding new properties and footage to its current portfolio, new leading brands and different patterns aimed at growing even further in Argentina by offering the best commercial proposals to our visitors. Given its financial position and low indebtedness level, its experience in taking advantage of market opportunities and its credentials in the capital markets, we are confident in the growth and consolidation of our portfolio. As evidence of our strong social commitment and corporate responsibility, we continue working in solving problems related to education, health and environment, as they are one of our Company’s long term concerns and are thoroughly considered upon devising our business strategy. Aside from our daily relationship with all the communities, we carry out various specific actions in our shopping centers aimed at arousing awareness on several matters. The actions carried out during this period include Road Safety, Give Away + Help, Waste Separation, Toner Cartridge Recycling, Sustainable Design Fair, Butterfly Garden and WEEE Recycling programs, among many others. So as to promote the development of actions aimed at addressing these issues, it is vital for the Company to assume an active role. To this end, it will be necessary to work as a team, through the joint endeavors of our Shareholders, Creditors, Directors, Customers, Tenants, Suppliers, Employees and the Community at large, who also happen to play the leading roles in the development of our organization. It is to all of them that I wish to extend my gratefulness for their unwavering support and commitment to the organization’s goals. My deepest thanks to you all. Saúl Zang First Vice-Chairman, Acting as Chairman 3 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report 3. Macroeconomic Context International Outlook During 2011, the global economy continued its recovery after the 2008 financial crisis. According to International Monetary Fund (“IMF”) data, in the year 2011, the world’s Gross Domestic Product (“GDP”) rose 3.9% and accumulated an annualized growth of 3.6% in the first quarter of 2012. GDP in the developed countries increased 1.6% in 2011, whereas in the developing countries’ markets, it soared 6.2%. During fiscal year 2012, the financial markets’ outlook was gloomy. At global level, the MSCI All Countries index dwindled by 8.68% when measured in US Dollars; the MSCI World (representative of developed markets) dropped 7.99% whilst the MSCI Emerging Markets fell 17.87%. Except for the S&P500, which rose 4.04%, the performance of most of the markets was negative: the FTSE 100 fell by 5.13%, the Nikkei by 7.81%, the Bovespa by 11.96% and the Merval by 28.85%. According to the IMF, inflation at global level was 4.5% in 2011, one percentage point higher than in 2010. In line with the growth rate observed, inflation in the emerging markets was 7.1%, higher than the one recorded in developed countries, which stood at 2.7%. During 2011 and the first six months of 2012, the commodities markets were uneven. On the one hand, the GSCI All Metals Industrial index shows that metal prices fell 20.56% in 2011 and 7.24% in the first six months of 2012. The price of energy, as measured by the GSCI Energy index, increased 11.4% in 2011 and shrunk by 5.54% in 2012. Finally, the GSCI Agriculture saw a decline in the prices of agricultural commodities, which dropped 14.12% in 2011, a trend that was substantially reverted in 2012 as they increased 22.27%. According to the IMF, the improvement in the USA’s activity levels during the second half of 2011 and the adoption of adequate policies in the eurozone in response to the deepening of the economic crisis reduced the threat of a sharp global deceleration. However, the IMF estimates that world growth will contract from 3.9% in 2011 to 3.5% in 2012 but will then recover until reaching a growth rate of 4% in 2013. It is estimated that due to the problems in Europe, activity levels will continue to be in the doldrums for developed economies as a group, where expansion will reach only 1.5% in 2012 and 2% in 2013. On the side of the emerging economies, the real GDP growth rate is expected to decelerate from 6.2% in 2011 to 5.75% in 2012, and then rebound until reaching 6% in 2013 (thanks to the implementation of more lenient macroeconomic policies and the strengthening of external demand). The IMF considers that the most immediate concern continues to be the chance that the deepening of the crisis in the eurozone could lead to a massive run to lower-risk assets. Other latent risks are presumed to be the disturbances in the world bond and currency markets due to the budgetary deficits in Japan and the United States and the plunging of certain emerging economies. One of the most noteworthy policy responses adopted during the last fiscal year was the recent decision to combine the European Stability Mechanism (ESM) with the European Financial Stability Facility (EFSF), a positive fact that will strengthen the European mechanism for controlling the crisis. In the United States and Japan, the fiscal tightening policy to be implemented in the short term appears to be enough; yet, it is still necessary to set targets that help achieve sound and sustained fiscal consolidation in the medium and long term. Looking ahead, the main challenges for developed countries are focused on making further progress in consolidating fiscal accounts (including a sweeping reform in social security systems) and making structural reforms to stimulate potential output. As concerns the emerging or developing economies, the main challenges are adequately calibrating economic policies to withstand the significant deceleration risks coming from developed economies. Another priority is to prevent economic overheating due to the strong credit growth, volatile cash flows, still high levels of raw material prices and the reemergence of energy price risks that impact on inflation and fiscal balances. 4 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report The Argentine Economy As concerns the Argentine economy, during 2011 the GDP maintained the high growth rate experienced in 2010 (when it increased 9.2%). According to the Ministry of Economy, while in the third quarter of 2011 it recorded a year-on-year growth of 9.3%, during the fourth quarter a slight deceleration was observed, translated into a 7.3% growth rate. In this way, in 2011 GDP grew by 8.9%. In the year to date, a deceleration in economic activity levels is noted, although the same positive trend is maintained. For the first 5 months of 2012, the Monthly Economic Activity Estimator (EMAE), usually used to predict the GDP, recorded a year-to-date increase of 3% compared to the same period in the previous fiscal year, showing a downward trend. Once again, the main component of aggregate demand that largely explains the growth in activity levels has been private consumption, along with the increase in purchasing power. In this regard, private consumption recorded an annual growth of 10.7% in real terms, accounting for 66.1% of the GDP. On the side of supply, during the second half of 2011 there was an annual deceleration in the goods-producing industries, whose main sectors, industry and construction, were the ones most severely affected. In turn, agricultural production fell for the third consecutive quarter. In connection with the labor market, in 2011 the unemployment rate declined slightly to 6.7% of the active population, compared to 7% in 2010. On the salary side, the average salary in the Argentine economy accumulated a 29.45% raise in 2011, way above the official figures for retail inflation and even private sector inflation estimates. According to the INDEC’s salary index, the accumulated increase in the first half of 2012 was 11.53%. 2011 Argentina’s fiscal situation deteriorated slightly as compared to 2010. Although the primary balance was still a Ps.4,920.6 million surplus (0.3% of GDP), this figure was far below the Ps.25,115 million recorded in 2010. On the other hand, fiscal deficit reached Ps.30,663.9 million (1.7% of GDP). Argentina’s external sector showed a surplus trade balance during 2011, with exports for US$83.9 billion and imports for US$73.9 billion according to official data. The negative balances for the third and fourth quarters curbed the current account surplus for 2011 to almost nil, ending with a positive balance of only USD17 million. During fiscal year 2011, Argentina’s country risk as measured by its five-year Credit Default Swap (“CDS”) for senior dollar-denominated indebtedness increased significantly, maintaining a spread that is high when compared to the most solid countries in the region, Brazil and Chile. The surcharge Argentina pays for its debt stood at 1,238 points as of July 2012, compared to Brazil’s 150 points and Mexico’s 141 points. The difference between the CDS in Argentina and Brazil or Mexico is high compared to historical values. In the local financial markets, the interest rate showed a slight increase from 9.43% as of July 2011 to levels close to 11.87% for June 2012. In turn, the Private Badlar rate in pesos increased from 11.37% to 13.25%. As in the past years, the BCRA continued its controlled flotation policy. The foreign exchange rate depreciated by 10% in the period June 2011 through June 2012 and the level of reserves was maintained at US$46.3 billion (a reduction of US$5,769 million compared to the previous year). Mention should be made of the current status of Argentina’s gross sovereign debt: according to data from the Ministry of Economy, as of December 31, 2011 it amounted to USD178,963 million (41.8% of Argentina’s GDP). During 2011, sovereign debt as a percentage of GDP decreased by 3.5 percentage points as compared to 2010. This reduction was basically led by the dynamics with the private sector, which recorded a fall of USD5,524 million in its stock of debt for 2011 as compared to 2010. In this way, the stock of debt held by the private sector stood at 13.5% of the GDP, representing a fall of 4 percentage points as compared to 2010. Source: Argentine Ministry of Economy As of December 31, 2011, the composition of Argentina’s sovereign debt was as follows: 53.8% was held by governmental agencies, 13.9% by multilateral and bilateral credit agencies, while the remaining 32.3% corresponded to private-sector portfolio financing (mainly government securities). During 2011, the multilateral real exchange rate was also affected by the difference between the depreciation of the Peso compared to the basket of currencies that make it up and the inflation sustained by the Argentine economy. There was a 0.7% appreciation, deflated by INDEC’s CPI; yet, the figures released by private sources point to an even higher real appreciation. The Peso/U.S. Dollar real exchange rate experienced a 1.4% depreciation, whereas the Peso appreciated 3.75% against the Brazilian currency. According to official data, Gross Domestic Fixed Investment (“GDFI”), measured in real terms, was in the region of 24.45% of GDP for 2011 with the following distribution: 10.51% for the durable goods sector and 12.33% for the construction sector. The use of industrial installed capacity was 73.1% in May 2012, 5% lower than the level posted in the same month of 2011. In general, the sectors that experienced the worst performance were the automobile manufacturers (with a 17% fall) and the mechanic steel industry (which recorded a 12% decrease in the use of installed capacity). 5 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report Evolution of Shopping Centers in Argentina The Shopping Centers sector exhibited major sales growth in the first four months of 2012. Shopping Centers’ turnover benefited greatly from the expansion that is being perceived in consumption. Based on the information released by INDEC, sales recorded a cumulative increase of 27% for the 12 months to April 2012 compared to the same period of 2011, boosted by the good mood amongst consumers and the tangible improvements in household nominal income. Most of the retail offering sectors exhibited outstanding dynamism in that period. The principal increases were in “Food Courts and Food”, “Apparel” and in “Entertainment and Leisure”, with increases in excess of 30%. Economic indicators pointed to favorable performance in fiscal 2011, which ensured good sales figures in Shopping Centers. According to official figures, the GDP’s growth was 8.9% in 2011 and it has risen 3% for the first 5 months of 2012 (according to EMAE). Private consumption recorded a cumulative growth of 8.96% from June 2011 to March 2012, whereas public consumption increased 10.23%. Although forecasts for 2012 are not as favorable as in the past, economic activity levels will continue to grow, which augurs well for the Company’s business in so far as consumption and inflation accompanied by salary raises are the main propellers of sales in the Company’s Shopping Centers. 6 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report 4. Business Strategy Our main goal is to maximize shareholder value. By using our know how in Argentina’s shopping centers industry, as well as our leading position, we aspire to generate sustainable cash flow growth and long-term appreciation for our real estate assets. Investment Strategy. We endeavor to avail ourselves of the unmet demand for shopping venues in different urban areas in the region as well as to optimize our clients’ shopping experience. It is for this reason that we want to develop new shopping centers in urban areas with attractive growth prospects, including the Buenos Aires metropolitan area, some provincial cities in Argentina and possibly in other places outside Argentina. It is vital for the deployment of this strategy that we keep the business relationships that we have been nurturing for years with the more than 1,000 companies and retail brands that make up our select group of tenants as it is thanks to them that we can provide an adequate tenant mix for each case in particular. Our investment strategy consists primarily of the following: · Selectively developing new shopping centers, through different business formats in areas that are either densely populated or that display appealing growth prospects. We presently have land reserves for future shopping centers development spanning approximately 55,283 square meters in gross leasable area. These properties are located in the Autonomous City of Buenos Aires, Luján, Neuquén, Tucumán and Paraná. · Selectively acquiring shopping centers which we believe will benefit from our, know-how, centralized management, tenant relationships and leasing strategies, entering new markets and fueling new synergies with our asset portfolio. · Expanding and improving our properties, by either renovating, re-developing, enhancing or refurbishing them. In so doing, we aspire to render properties more attractive for potential tenants or for potential lease renewals and/or to optimize under-operated land or leasable space. This will allow us to improve our positioning and to increase our revenues with a proportionately lesser rise in our operating costs. · Developing real estate, residential and commercial projects that are ancillary to our shopping centers. In other words, we seek to generate mutual benefits amongst the various properties in our portfolio through an increase in our shopping centers’ visitor turnout and an appreciation in the value of the surrounding real estate projects. Operational Strategy. Our central operational strategy consists in maximizing growth and profitability at our shopping centers through an increase in our tenants’ sales resulting from the best tenant mix possible for each new lease. Besides, this continued growth allows us to distribute our operating costs more efficiently. We aspire to attain these objectives by implementing the following actions: · Continuous improvement in our Shopping Centers. We plan to continue to improve our different offerings with a view to an outstanding supply. Against this backdrop, we will continue to renovate our properties to keep them modern and embellished and for shoppers to have an excellent experience at our properties which will attract retail consumers to our shopping centers whilst simultaneously maintaining competitive occupancy costs to our tenants. · Optimum tenant base and lease conditions. We endeavor to maintain high occupancy levels at our shopping centers by leasing and re-leasing these properties to a diversified group of tenants with highly renowned brands, credit-worthiness and attractive offerings in order to attain higher rentals per square meter. · Strengthening our relationship with our tenants. By building on our relationship with our shopping centers tenants we increase the spectrum of the products and services offered: we provide them with administrative advice and suggestions concerning their initiatives and marketing tools. Such a business relationship is of the essence for launching new undertakings. · Improving brand awareness and loyalty with consumers and tenants. We have a valuable and renowned group of brands in terms of shopping centers and we continuously strive to improve brand recognition and consumers and tenants loyalty with aggressive marketing campaigns. To become consumers’ favorite brand of shopping centers we will launch advertising campaigns, organize promotional events and engage in different marketing initiatives aimed at attracting local consumers and tourists through a proposal that is exceedingly better than traditional street-level storefronts and than other shopping centers based on offerings tailored to the preferences of our end consumers. We also seek to add value to our commercial offerings through the best entertainment and food court alternatives to foster visit frequency and duration, in particular from young women, families and tourists. · Improving operating margins. We want to avail ourselves of our consolidated management capacity to attain scale economies and cost savings in each shopping center with a view to improving our consolidated operating margins. In this respect, we seek to implement and share good management practices to maintain a solid financial position to support our future growth. 7 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report 5. Fiscal Year Summary Operating performance During fiscal year 2012, our tenants’ sales in the Company’s Shopping Centers recorded an increase of 28.3%, to Ps.9,966.4 million from Ps.7,766.3 million in the previous fiscal year. If we exclude La Ribera Shopping (as this shopping center was acquired in mid August 2011), our tenants’ sales reached Ps.9,831.2 million in 2012, representing an increase of 26.6% from Ps.7,766.3 million in the previous fiscal year. (*) Figures have been adjusted for inflation as of June 30, 2012. For this fiscal year, tenant sales in our Shopping Centers located in the Autonomous City of Buenos Aires (“CABA”) and Gran Buenos Aires (“GBA”) were 24.8% higher than in the previous fiscal year, from Ps.5,796.6 million for the fiscal year ended June 30, 2011 to Ps.7,236.2 million for the fiscal year ended June 30, 2012. If we adjust these figures for inflation according to the inflation rates reported by official sources, this increase represented 13.6%. In the fiscal year ended June 30, 2012, our Shopping Centers continued to position themselves as market leaders. Our policy of constantly suiting to the customers’ requirements, combined with the excellent quality of the Company’s assets, the consumers’ loyalty and choice of our Shopping Centers, have contributed to the continued uprising trend in our tenants’ sales. For the twelve months ended June 30, 2012, our share in the Autonomous City of Buenos Aires and Gran Buenos Aires market was 42.6%. As concerns sales per square meter, our shopping centers (in CABA and GBA) generated annual average sales per square meter of Ps.36,148 whereas our competitors’ tenants recorded average sales per square meter of Ps.27,827. These figures show that our relative efficiency is 29.9% higher than the rest of the market, a ratio that demonstrates the consumers’ loyalty and choice of our assets and their excellent quality as compared to the rest of the market. 8 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report Relative Efficiency During this fiscal year, APSA’s Gross Leasable Area (“GLA”) in the whole country, which shows the area available for lease of retail stores, increased approximately 9,399 sqm, mainly due to incorporation of La Ribera Shopping, thus reaching a total leasable area of 309,021 sqm. In addition, we have strategically located plots that would allow us to develop new Shopping Centers. During this fiscal year our Shopping Centers received approximately 82.5 million visitors. Occupancy in our Shopping Centers has been another ratio which we managed to maintain in almost optimum levels during fiscal year 2012. As of June 30, 2012, the occupied GLA percentage reached 98.4%. Income from Leases and Services(*) During fiscal year 2012, income from leases and services amounted to Ps.882.3 million, 30.3% higher than for the previous fiscal year. (*) Figureshave been adjusted for inflation until 02/28/2003 pursuant to the accounting standards adopted by the Argentine Securities Commission. As of June 30, 2012 and 2011, the composition of lease and service income for the twelve months ended on such dates was as follows: Upon analyzing the evolution of the composition of income from leases and services between 2011 and 2012 we may note an increase in the supplementary rent, which represents the percentage rent charged by the company calculated over the tenants’ monthly gross sales. 9 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report 10 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report 6. Description of the Business We are mainly engaged in the ownership, purchase, development, lease, management and operation of shopping centers, and we are one of the most important owners and managers of shopping centers in Argentina in terms of gross leasable area and number of shopping centers. At present, we own and/or operate thirteen shopping centers in Argentina, six of which are located in the Buenos Aires metropolitan area, two in the Gran Buenos Aires area and five in the provinces of Córdoba, Mendoza, Salta and Santa Fe. We are also owners of certain properties for future development in Buenos Aires and various important cities in the Argentine provinces. As of June 30, 2012, we held total assets of Ps.2,488.4 million, and our shareholders’ equity was Ps.828.0 million. During the fiscal years ended June 30, 2010, 2011 and 2012, we recorded revenues of Ps.784.9 million, Ps.856.5 million and Ps.923.6 million, and generated a net income of Ps.119.1 million, Ps.272.1 million and 327.8, respectively. We operate our business through three reportable segments: Leases and Services, Consumer Financing and Other, as described below. Leases and Services. Most of our revenues derive from lease agreements entered into with tenants of the retail stores in our thirteen shopping centers. We generally charge our tenants a rent which consists of the higher of (i) a monthly base rent, and (ii) a specified percentage of the tenant’s monthly gross retail sales. In addition, we charge our tenants a management fee prorated among all the tenants based on their lease agreements, which is different in each shopping center, as consideration for the management and maintenance of common areas and administration of the contributions made by tenants to finance our shopping centers’ promotion efforts. We also generate revenues from admission rights (a non-reimbursable admission fee that may be required to tenants upon executing or renewing a lease agreement), lease intermediation fees and parking charges to visitors. As of June 30, 2012, the average occupancy percentage of our shopping centers was 98.4%. Our Leases and Services segment generated operating income of Ps.582.3 million and Ps.402.7 million during our fiscal years ended June 30, 2012 and 2011, respectively. Consumer Financing. We were engaged in the Consumer Financing business through our subsidiaries Tarshop and Apsamedia. Tarshop’s and Apsamedia’s operations mainly consisted of loans and management activities related to credit card products for consumers of our shopping centers, hypermarkets and street-level stores. Our Consumer Financing segment shows reduced activity during this fiscal year as a result of Tarshop S.A.’s deconsolidation from our financial statements as from September 1, 2010, following the sale of 80% of the shareholding to Banco Hipotecario. This was one of the most significant transactions during this fiscal year and we believe it will be beneficial for both parties. We still control 100% of Apsamedia, a small Consumer Financing company that carries a residual loan portfolio set to progressively decrease in the future. Other: Our “Other” segment includes the development and sale of residential properties, acquisition of undeveloped lands for future development and periodical sales of such undeveloped lands. For the fiscal years ended June 30, 2012 and 2011, the operating results arising from the Other segment were Ps.12.0 million and Ps.52.6 million, respectively. 11 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report Leases and Services Segment As of June30, 2012, we owned a majority interest in, and operated, a portfolio of thirteen shopping centers in Argentina, six of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design and Dot Baires Shopping), two are located in the Gran Buenos Aires area (Alto Avellaneda and Soleil Factory), and the rest are located in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza, Córdoba Shopping Villa Cabrera in the City of Córdoba and La Ribera Shopping in Santa Fe). Our shopping centers comprise a total of 309,021 square meters of gross leasable area (excluding certain space occupied by hypermarkets which are not our tenants). Total tenant sales in our shopping centers, as reported by retailers, were approximately Ps.9,966.4 million for the fiscal year ended June30, 2012 and Ps.7,766.3million for the fiscal year ended June30, 2011. Tenant sales at our shopping centers are relevant to our revenues and profitability because they are one of the factors that determine the amount of rent that we charge our tenants. They also affect the tenants’ overall occupancy costs as a percentage of the tenant’s sales. As of June30, 2012, we owned and/or operated the following thirteen shopping centers in Argentina: Shopping Center Effective Interest Location Paseo Alcorta 100% Autonomous City of Buenos Aires, Argentina Patio Bullrich 100% Autonomous City of Buenos Aires, Argentina Abasto 100% Autonomous City of Buenos Aires, Argentina Alto Palermo 100% Autonomous City of Buenos Aires, Argentina Buenos Aires Design 53.684% Autonomous City of Buenos Aires, Argentina Dot Baires Shopping 80% Autonomous City of Buenos Aires, Argentina Alto Avellaneda 100% Buenos Aires, Argentina Soleil Factory Shopping 100% Buenos Aires, Argentina Alto Noa 100% Salta, Argentina Alto Rosario 100% Santa Fe, Argentina Mendoza Plaza 100% Mendoza, Argentina Córdoba Shopping Villa Cabrera 100% Córdoba, Argentina La Ribera Shopping 50% Santa Fe, Argentina Tenant Retail Sales The following table sets forth the total approximate tenant retail sales in pesos at the shopping centers in which we had an interest for the fiscal years stated below: Fiscal year ended June 30, (1) Ps. Ps. Ps. Abasto Alto Palermo Alto Avellaneda Paseo Alcorta Patio Bullrich Alto Noa Buenos Aires Design Mendoza Plaza Alto Rosario Córdoba Shopping- Villa Cabrera Dot Baires Shopping Soleil Factory Shopping - La Ribera Shopping (3) - - Total sales (2) (1)Retail sales based upon information provided to us by retailers and prior owners. The amounts shown reflect 100% of the retail sales of each shopping center, although in certain cases we own less than 100% of such shopping centers. (3)Includes accumulated results since acquisition on August 2011. (2)Excludes sales from stands and spaces used for special exhibitions. 12 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report The following table shows certain information on shopping centers in which we held an interest as of June30, 2012: Acquisition date/Opening Gross leasable area (1) Number of stores Occupation rate (2) Alto Palermo’s Interest (3) Book value as of June 30, 2012 (4) (sqm) (%) (%) (Ps.) Abasto (5) 7/94 Alto Palermo 11/97 Alto Avellaneda 11/97 Paseo Alcorta 6/97 Patio Bullrich 10/98 82 Alto Noa 3/95 92 Buenos Aires Design 11/97 62 Mendoza Plaza 12/94 Alto Rosario (5) 11/04 Córdoba Shopping –Villa Cabrera 12/06 Dot Baires Shopping 05/09 80 Soleil 07/10 70 La Ribera Shopping 08/11 48 50 Neuquén (6) 07/99 - - - Total (1)Corresponds to the total leasable surface area of each property. Excludes common areas and parking spaces. (2)Calculated by dividing square meters leased under leases in effect by gross leasable area as of fiscal year end. (3)APSA’s effective interest in each of its business units. (4)Cost of acquisition, plus improvements, less accumulated depreciation, plus adjustment for inflation, if any. Excludes works in progress. (5)Excludes Museo de los Niños (3,732 sqm in Abasto and 1,261 sqm in Alto Rosario). (6)Plot for the development of a Shopping Center. Type of business Accumulated sales as of June 30 of the fiscal years (in millions of Ps.) Anchor Store Clothes and footwear Entertainment Home Restaurant Miscellaneous Services Total 13 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report Occupancy Rate The following table sets forth the occupancy rate expressed as a percentage of the gross leasable area as of the dates stated below: As of June 30, Abasto Alto Palermo Alto Avellaneda Paseo Alcorta Patio Bullrich Alto Noa Buenos Aires Design Mendoza Plaza Alto Rosario Córdoba Shopping Villa Cabrera Dot Baires Shopping Soleil Factory Shopping - La Ribera Shopping - - Overall Average Rental Price The following table shows the annual average rental price per square meter for the fiscal years ended June 30, 2010, 2011 and 2012: Fiscal year ended June 30, (1) (Ps.) (Ps.) (Ps.) Abasto Alto Palermo Alto Avellaneda Buenos Aires Design Paseo Alcorta Patio Bullrich Alto Noa Alto Rosario Mendoza Plaza Córdoba Shopping- Villa Cabrera Dot Baires Shopping Soleil Factory Shopping La Ribera Shopping (1) Annual rental price per gross leasable square meter reflects the sum of base rent, percentage rent and revenues from admission rights divided by gross leasable square meters. 14 Table of Contents ALTO PALERMO S.A. (APSA) Annual Report Lease Expirations The following table sets forth the schedule of estimated lease expirations for our shopping centers for leases in effect as of June 30, 2012, assuming that none of the tenants exercise renewal options or terminate their leases early: Lease Agreements Expiration as of June 30: Number of Lease Agreements to Expire (1) Square Meters of Leases to Expire Square Meter Percentage of Leases to Expire Amount of Lease Agreements to Expire Percentage of Lease Agreements to Expire (sqm) (%) (Ps.) (%) 33
